                  IN THE UNITED STATES DISTRICT COURT                            8/1/2019
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION

 UNITED STATES OF AMERICA,                              CR-19-5-H-CCL

                                Plaintiff,

    vs.                                                      Order

 DONALD PAUL HARTIGAN,

                              Defendant.

      Defendant, Donald Paul Hartigan, having entered a plea of guilty before

U.S. Magistrate Johnston, to the charges in this case, and the court having

accepted that plea,

      IT IS HEREBY ORDERED that:

      1. Jury trial set for August 20, 2019 is hereby vacated and sentencing is set

down on November 14, 2019 at 10:00 a.m., in Courtroom II of the United States

Courthouse, 901 Front Street, Helena, Montana.

      2. The United States Probation Office shall conduct a presentence

investigation in accordance with Fed. R. Crim. P. 32(6) and 18 U.S.C. § 3552(a).

      3. Following completion of the presentence report, the probation officer

shall disclose the report (excepting any recommendations of the probation officer)



                                   Page 1 of 3
to the defendant, counsel for the defendant, and counsel for the government no

later than October 5, 2019. The probation officer shall not disclose, directly or

indirectly, to anyone under any circumstances, the substance or contents of any

recommendation made or to be made to the court.

      4. In accordance with§ 6Al .2 of the sentencing guidelines, after receipt of

the presentence report and no later than October 19, 2019, counsel for each party

shall present to the probation officer any objections to be relied upon at

sentencing, and if there is a dispute over any material in the presentence report,

counsel shall meet with the probation officer at said time and attempt to resolve

same informally.

      5. Any party desiring to submit a sentencing memorandum to the court

shall do so no later than October 31, 2019. Any recommendation letters

regarding sentencing shall also be submitted to the court no later than

October 31, 2019.

      6. The presentence report, in final form, shall be delivered to the court no

later than October 31, 2019.

      7. In the exceptional circumstance where disputes or dispute resolution

require additional time, or in cases where defense counsel cannot submit all

unresolved objections or defendant's sentencing memorandum to the court by (due

                                    Page 2 of 3
date) counsel for defendant shall move the court for a continuance of the

sentencing hearing no later than seven days prior to sentencing.

      Done and dated this 1st day of August, 2019.




                                   Page 3 of 3
